Name: Commission Regulation (EEC) No 330/86 of 14 February 1986 allocating import quotas for 1986 fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: industrial structures and policy;  America;  international trade;  tariff policy
 Date Published: nan

 No L 40/ 12 15. 2. 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 330/86 of 14 February 1986 allocating import quotas for 1986 fixeid for certain products originating in the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, applying to the quotas, are applicable to the quotas fixed in the Annex to Regulation (EEC) No 241 /84, it being understood that these quotas can be increased only by the Council acting by a qualified majority on a proposal from the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tive Committee, HAS ADOPTED THIS REGULATION : Article 1 1 . The Community quotas set out for 1986 in Regula ­ tion (EEC) No 241 /86 shall be broken down into two parts, the first of which shall be distributed among the Member States in accordance with the Annex. 2 . The second part shall constitute a Community reserve ; details thereof are set out in column 3 of the Annex. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 241 /86 of 27 January 1986 suspending tariff concessions and increasing duties pursuant to the Common Customs Tariff with regard to certain products originating in the United States of America, and establishing quantitative restrictions with regard to other products originating in that country ('), and in particular Article 3 (2) thereof, Whereas for administrative reasons the Council has decided that the quantities to which these imports have been limited by Regulation (EEC) No 241 /86 should be distributed among the Member States ; whereas it remains for the Member States to distribute the quantities which they have been allocated to importers, in accordance with the provisions of Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (2) ; Whereas the use of Community quotas, based on an allo ­ cation among Member States carried out in this manner would seem to respect the Community character of these quotas, when account is also taken of the setting up of a Community reserve ; Whereas a Community reserve permits the correction of certain effects of the method of allocation applied and ensures that the effects of the measures remain within the limits of the objectives pursued ; Whereas for the same reasons, it is essential that each Member State should return to the Community reserve the major part of its allocation which has not been used by a given date ; Whereas, in accordance with Article 2 (2) of Regulation (EEC) No 241 /86, the distribution should be made on the basis of imports into Member States in the years 1984/85 ; Whereas, in accordance with Article 2 (2) of the above ­ mentioned Regulation, the provisions of Regulation (EEC) No 1023/70 , which sets out the administrative procedures Article 2 Member States shall inform the Commission by 15 September 1986 at the latest of total imports effected and set against the Community quota on 31 August 1986. They shall return to the reserve by 1 October 1986 at the latest that part of their allocation which has not been used up by 31 August 1986 and exceeds 30 % of the volume. They may return a larger quantity if they have reason to believe that it will not be used. Article 3 The reserve shall be distributed by 1 November 1986 at the latest, in accordance with the procedure provided for in Article 11 of Regulation (EEC) No 1023/70 . Article 4 This Regulation shall enter into force on 15 February 1986 . It shall apply until 31 December 1986.(') OJ No L 30, 5. 2 . 1986, p . 1 .0 OJ No L 124, 8 . 6 . 1970, p . 2. 15. 2. 86 Official Journal of the European Communities No L 40/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1986 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX (in tonnes) NIMEXE code Community quota Reserve 10 % Distributed quota Quota distribution per Member State D F I BNL UK IRL DK GR 1 2 3 4 5 6 7 8 9 10 11 12 15.02-10 107 000 10 700 96 300 36 000 3 060 2 160 47 430 7 650    31.05-12 512 000 51 200 460 800 36 000 20 700 217 800 94 500 1 800 45 000 45 000  48.07-45 10 000 1 000 9 000 2 520 360  5 130 990   